DE HAVEN, District Judge.
E. P. Foltz, the referee to whom said cause has been referred under bankruptcy rule No. 1 of this court, has certified the following question, arising in the course of the proceedings in said cause before him, for my opinion: “Question. Has the referee jurisdiction to cite the bankrupt to appear and show cause' why certain property in his possession should not forthwith be delivered to the trustee as assets of said bankrupt’s estate, and to make an order to that effect?” This question must be answered in the affirmative, and the ruling of the referee overruling the demurrer of the bankrupt to the petition of the trustee praying that said bankrupt be cited to appear before the referee, and show cause why an order should not be made that he forthwith deliver to the trustee-all of the property referred to in the petition, was correct, and is hereby affirmed.